DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Response to Arguments
Applicant’s arguments/amendments filed on 1/25/2021 have been considered but are moot. A new ground(s) of rejection is made in view of Jung et al (US 2017/0346306) and Kaknevicius et al (Kaknevicius et al: “Managing Inrush Current”, Texas Instruments Application Report, https://www.ti.com/lit/an/slva670a/slva670a.pdf?ts=1614450132107&ref_url=https%253A%252F%252Fwww.google.com%252F, May 2015).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-7, 11-17 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-17 of copending Application No. 16/817,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the claims of copending Application No. 16/817,335 and are therefore obvious variant thereof. Claims 1-7 and 11-17 of copending Application No. 16/817,335 contain all the limitations of claims 1-7, 11-17 and 21 of the instant application. Claims 1-7, 11-17 and 21 of the instant application therefore are not patently distinct from the claims 1-7 and 11-17 of copending Application No. 16/817,335 and as such are unpatentable for obvious-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2013/0077640) in view of Nelson et al (US .
1). With regard to claim 1, Jiang et al discloses an optical data interconnect system (Figures 1 and 11 etc.) for a source ([0044], “The first connector 110 is adapted to mate with a corresponding connector of a source of relatively high-speed data, such as a DVD player, Blu-Ray player, and others as previously indicated”) and a sink ([0049], “The second connector 140 is adapted to mate with a corresponding connector of a sink of the relatively high-speed data, such as a television, projector, computer, and others as previously indicated”), comprising: 
a first HDMI compatible electrical connector (the “electrical contacts” of the connector 110 or 1110 of Figures 1 or 11, for receiving signals D1-D3, CLK, DDC, CEC etc.) able to receive electrical signals from the source; 
a first signal converter (112 or 1112) connected to the first HDMI compatible electrical connector and including electronics (modulator or driver etc.; [0008] and [0115] etc.) for conversion of differential electrical signals (TMDS signal, [0013] and [0042] etc.) to optical signals, with the electronics including an optical conversion device ([0008], optical carriers or VCSELs); 
at least one optical fiber ([0042] etc., 122-128 or 1122-1128) connected to the first signal converter; 

a power module (e.g., port 1148 in Figure 11) for the second signal converter including a power tap (“an electrical contact”, [0105]) connected to differential circuitry (“The port 1148 includes an electrical contact coupled to the power electrical contact of the second connector 1140”; that is, the power is supplied to differential circuitry to obtain the differential signals) and to an electrical signal amplifier ([0092]-[0105], power from the power tap is supplied to components in the connector 1140; [0066] and [0102] etc., “The demodulating of the data from the optical carriers may be accomplished by PIN photodiodes with receiving circuitry (transimpedance amplifier (TIA))”); and
a second HDMI compatible electrical connector (the “electrical contacts” of the connector 140 or 1140 of Figures 1 or 11, for sending signals D1-D3, CLK, DDC, CEC etc. to the sink) connected to the second signal converter and able to send signals to the sink. 
But, Jiang et al does not expressly disclose: a voltage regulator connected to the power tap to provide power to an electrical signal amplifier; and Jiang et al also does not expressly disclose wherein the power module includes a slew rate controller, the slew rate controller configured to control a ramp up time of a current draw associated with the power module.
Regarding the voltage regulator, however, it is common in the art to regulate the input power (especially the external power supply) so to provide a desired power to post amplifier, laser driver, optical transceiver, and/or optical receiver, require a power supply in order for these components to function over long periods of time” ([0046]), and “the power that is drawn from the power supply must be regulated, transformed, converted, and/or rectified for use by the media converter. For example, if the media converter requires +3.3 Volts, and power were drawn from a wall socket at 120 Volts (rms) at 60 Hz, then a voltage transformer, a rectifier, a filter, and a voltage regulator would likely be employed to convert the power supply voltage to the required +3.3 Volts. Other embodiments may simply require a DC to DC converter to generate the required 3.3 Volts” ([0057]), that is, the power supplied to the amplifier etc. needs to be regulated; and another prior art, Shimizu et al, discloses a similar active optical cable for HDMI signals (Figures 32, 34, 37, 39, 42, 44, 47 and 49), in which a power module for the second signal converter including a power tap (83/84, 93/94, A3/A4 and B3/B4 in the respective Figures) connected to differential circuitry (transmitter-receiver circuit etc.) and a first voltage regulator (Step-Down Circuit, 826, 926, A26 and B26) connected to the power tap to provide power to an electrical signal amplifier ([0080], [0090] and [0225] etc., “a transimpedance amplifier (TIA) which converts a current signal (photocurrent) supplied from the light receiving element 113 into a voltage signal (received signal)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Nelson et al and Shimizu et al to the system/method of Jiang et al so that the external power supply can 
Regarding the slew rate controller, it is common in the art to use a slew rate controller to control the ramp up time of a power supply etc. E.g., Jung et al discloses a slew rate controller (e.g., 430 in Figures 4 and 5) to control the slew rate or ramp up time of charging or power supply (power supply 410); Jung et al discloses that if the slew rate is too high, the system performance would be deteriorate, and “An optimal slew rate may be set in the electronic device on the basis of the charging efficiency and the receive sensitivity” ([0005]); and Jung et al discloses that the scheme can be used in the High Definition Multimedia Interface (HDMI) system ([0049]). Another prior art, Kaknevicius et al, discloses that an inrush current from the power supply can damage components (page 4), and a voltage regulator with a slew rate controller (page 6, voltage regulator with soft-start already built in, or voltage regulator with load switch) can mitigate the inrush current; as shown in Figures 15 and 16 etc., with a slew rate control the maximum inrush current can be reduced. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jung et al and Kaknevicius et al to the system/method of Jiang et al and Nelson et al and Shimizu et al et al so that the ramp up time of the current from the power supply can be controlled, and the inrush current can be dropped, and the damage to the component can be avoided, and the system reliability can be enhanced.
2). With regard to claim 2, Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 1 
3). With regard to claim 3, Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further discloses wherein the at least one optical fiber is multi-mode optical fiber (Nelson: [0038]).
4). With regard to claim 4, Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al Nelson et al and Shimizu et al further discloses wherein the first HDMI compatible electrical connector is able to transmit control or other signals from the source to the sink using at least one of an electrical and an optical connection to the second HDMI compatible electrical connector (Jiang: clock, CEC, and DDC clock etc. data via fiber and/or wire. Shimizu: “the control circuit of the first connector is configured to send to the second connector a first test signal for the fault test; the second connector includes a control circuit configured to send a second test signal to the first connector in response to receiving the first test signal; and the control circuit of the first test signal is configured to determine, after sending the first test signal, whether or not the control circuit of the first connector has received the second 
5). With regard to claim 5, Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further discloses wherein the electrical signal amplifier of the second signal converter further comprises a transimpedance amplifier (TIA) (Jiang: [0066] and [0102] etc.; Shimizu: [0080], [0090] and [0225]).
6). With regard to claim 11, Jiang et al discloses a method for operating an optical data interconnect system (Figures 1 and 11 etc.) for a source ([0044], “The first connector 110 is adapted to mate with a corresponding connector of a source of relatively high-speed data, such as a DVD player, Blu-Ray player, and others as previously indicated”) and a sink ([0049], “The second connector 140 is adapted to mate with a corresponding connector of a sink of the relatively high-speed data, such as a television, projector, computer, and others as previously indicated”), comprising the steps of: 
providing a first HDMI compatible electrical connector (the “electrical contacts” of the connector 110 or 1110 of Figures 1 or 11, for receiving signals D1-D3, CLK, DDC, CEC etc.) able to receive electrical signals from the source; 
converting differential signals (TMDS signal, [0013] and [0042] etc.) to optical signals using a first signal converter (112 or1112) connected to the first HDMI 
sending optical signals along at least one optical fiber ([0042] etc., 122-128 or 1122-1128) connected to the first signal converter; 
receiving optical signals and converting them to HDMI electrical signals ([0049] and [0102] etc., by PIN photodiodes) using electronics (PIN diode and demodulator etc., [0066] and [0102] etc.) in a second signal converter (142 or 1142) connected to the at least one optical fiber; 
powering the second signal converter using a power module (e.g., port 1148 in Figure 11) having a power tap (“an electrical contact”, [0105]) connected to HDMI circuitry (“The port 1148 includes an electrical contact coupled to the power electrical contact of the second connector 1140”; that is, the power is supplied to differential circuitry to obtain the differential signals) and to provide power to an electrical signal amplifier ([0092]-[0105], power from the power tap is supplied to components in the connector 1140; [0066] and [0102] etc., “The demodulating of the data from the optical carriers may be accomplished by PIN photodiodes with receiving circuitry (transimpedance amplifier (TIA))”); and
providing a second HDMI compatible electrical connector (the “electrical contacts” of the connector 140 or 1140 of Figures 1 or 11, for sending signals D1-D3, CLK, DDC, CEC etc. to the sink) connected to the second signal converter and able to send signals to the sink.
But, Jiang et al does not expressly disclose: using a voltage regulator connected to the power tap to provide power to the electrical signal amplifier; and Jiang et al also 
Regarding the voltage regulator, however, it is common in the art to regulate the input power (especially the external power supply) so to provide a desired power to components. E.g., Nelson et al discloses an optical signal transmission system (media converter, Figures 5B, 7B, 10 and 11 etc.), “Often media converter components, such as the processor, post amplifier, laser driver, optical transceiver, and/or optical receiver, require a power supply in order for these components to function over long periods of time” ([0046]), and “the power that is drawn from the power supply must be regulated, transformed, converted, and/or rectified for use by the media converter. For example, if the media converter requires +3.3 Volts, and power were drawn from a wall socket at 120 Volts (rms) at 60 Hz, then a voltage transformer, a rectifier, a filter, and a voltage regulator would likely be employed to convert the power supply voltage to the required +3.3 Volts. Other embodiments may simply require a DC to DC converter to generate the required 3.3 Volts” ([0057]), that is, the power supplied to the amplifier etc. needs to be regulated; and another prior art, Shimizu et al, discloses a similar active optical cable for HDMI signals (Figures 32, 34, 37, 39, 42, 44, 47 and 49), in which a power module for the second signal converter including a power tap (83/84, 93/94, A3/A4 and B3/B4 in the respective Figures) connected to differential circuitry (transmitter-receiver circuit etc.) and a first voltage regulator (Step-Down Circuit, 826, 926, A26 and B26) connected to the power tap to provide power to an electrical signal amplifier ([0080], [0090] and [0225] etc., “a transimpedance amplifier (TIA) which converts a current 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Nelson et al and Shimizu et al to the system/method of Jiang et al so that the external power supply can be regulated to a desired power, and the proper power level to the components is ensured and the system function is enhanced.
Regarding controlling a ramp up time using a slew rate controller, it is common in the art to use a slew rate controller to control the ramp up time of a power supply etc. E.g., Jung et al discloses a slew rate controller (e.g., 430 in Figures 4 and 5) to control the slew rate or ramp up time of charging or power supply (power supply 410); Jung et al discloses that if the slew rate is too high, the system performance would be deteriorate, and “An optimal slew rate may be set in the electronic device on the basis of the charging efficiency and the receive sensitivity” ([0005]); and Jung et al discloses that the scheme can be used in the High Definition Multimedia Interface (HDMI) system ([0049]). Another prior art, Kaknevicius et al, discloses that an inrush current from the power supply can damage components (page 4), and a voltage regulator with a slew rate controller (page 6, voltage regulator with soft-start already built in, or voltage regulator with load switch) can mitigate the inrush current; as shown in Figures 15 and 16 etc., with a slew rate control the maximum inrush current can be reduced. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jung et al and Kaknevicius et al to the system/method of Jiang et al and White and Yamaguchi et al so 
7). With regard to claim 12, Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further discloses wherein the optical conversion device is a laser device driver (LDD) (Jiang: 1640 in Figure 17B, and [0115], [0117], [0120]-[0130] etc.; Nelson: laser driver 48 as shown in Figure 4; and Shimizu: “VCSEL driver that converts a voltage signal (transmission signal) into a current signal (driving current) to be supplied to the light emitting element”).
8). With regard to claim 13, Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further discloses wherein the at least one optical fiber is multi-mode optical fiber (Nelson: [0038]).
9). With regard to claim 14, Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al Nelson et al and Shimizu et al further discloses wherein the first HDMI compatible electrical connector is able to transmit control or other signals from the source to the sink using at least one of an electrical and an optical connection to the second HDMI compatible electrical connector (Jiang: clock, CEC, and DDC clock etc. data via fiber and/or wire. Shimizu: “the control circuit of the 
10). With regard to claim 15, Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further discloses wherein the electrical signal amplifier of the second signal converter further comprises a transimpedance amplifier (TIA) (Jiang: [0066] and [0102] etc.; Shimizu: [0080], [0090] and [0225]).
11). With regard to claim 21, Jiang et al discloses an optical data interconnect system (Figures 1 and 11 etc.) for a source ([0044], “The first connector 110 is adapted to mate with a corresponding connector of a source of relatively high-speed data, such as a DVD player, Blu-Ray player, and others as previously indicated”) and a sink ([0049], “The second connector 140 is adapted to mate with a corresponding connector of a sink of the relatively high-speed data, such as a television, projector, computer, and others as previously indicated”), comprising: 

a first signal converter (112 or 1112) connected to the first electrical connector and including electronics (modulator or driver etc.; [0008] and [0115] etc.) for conversion of electrical signals to optical signals, with the electronics including an optical conversion device ([0008], optical carriers or VCSELs); 
at least one optical fiber ([0042] etc., 122-128 or 1122-1128) connected to the first signal converter; 
a second signal converter (142 or 1142) connected to the at least one optical fiber and including electronics (demodulator etc.) for conversion of optical signals to electrical signals ([0049] and [0102] etc., by PIN photodiodes); 
a power module (e.g., port 1148 in Figure 11) for the second signal converter including a power tap (“an electrical contact”, [0105]) to provide power to an electrical signal ([0092]-[0105], power from the power tap is supplied to components in the connector 1140; [0066] and [0102] etc., “The demodulating of the data from the optical carriers may be accomplished by PIN photodiodes with receiving circuitry (transimpedance amplifier (TIA))”, the electrical signal is amplified); and 
a second electrical connector (the “electrical contacts” of the connector 140 or 1140 of Figures 1 or 11, for sending signals D1-D3, CLK, DDC, CEC etc. to the sink) connected to the second signal converter and able to send signals to the sink.
But, Jiang et al does not expressly disclose: a voltage regulator connected to the power tap to provide power to the electrical signal; and Jiang et al also does not 
Regarding the voltage regulator, it is common in the art to regulate the input power (especially the external power supply) so to provide a desired power to components. E.g., Nelson et al discloses an optical signal transmission system (media converter, Figures 5B, 7B, 10 and 11 etc.), “Often media converter components, such as the processor, post amplifier, laser driver, optical transceiver, and/or optical receiver, require a power supply in order for these components to function over long periods of time” ([0046]), and “the power that is drawn from the power supply must be regulated, transformed, converted, and/or rectified for use by the media converter. For example, if the media converter requires +3.3 Volts, and power were drawn from a wall socket at 120 Volts (rms) at 60 Hz, then a voltage transformer, a rectifier, a filter, and a voltage regulator would likely be employed to convert the power supply voltage to the required +3.3 Volts. Other embodiments may simply require a DC to DC converter to generate the required 3.3 Volts” ([0057]), that is, the power supplied to the amplifier etc. needs to be regulated; and another prior art, Shimizu et al, discloses a similar active optical cable for HDMI signals (Figures 32, 34, 37, 39, 42, 44, 47 and 49), in which a power module for the second signal converter including a power tap (83/84, 93/94, A3/A4 and B3/B4 in the respective Figures) connected to differential circuitry (transmitter-receiver circuit etc.) and a first voltage regulator (Step-Down Circuit, 826, 926, A26 and B26) connected to the power tap to provide power to an electrical signal ([0080], [0090] and [0225] etc., “a transimpedance amplifier (TIA) which converts a current signal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Nelson et al and Shimizu et al to the system/method of Jiang et al so that the external power supply can be regulated to a desired power, and the proper power level to components is ensured and the system function is enhanced.
Regarding the slew rate controller, it is common in the art to use a slew rate controller to control the ramp up time of a power supply etc. E.g., Jung et al discloses a slew rate controller (e.g., 430 in Figures 4 and 5) to control the slew rate or ramp up time of charging or power supply (power supply 410); Jung et al discloses that if the slew rate is too high, the system performance would be deteriorate, and “An optimal slew rate may be set in the electronic device on the basis of the charging efficiency and the receive sensitivity” ([0005]); and Jung et al discloses that the scheme can be used in the High Definition Multimedia Interface (HDMI) system ([0049]). Another prior art, Kaknevicius et al, discloses that an inrush current from the power supply can damage components (page 4), and a voltage regulator with a slew rate controller (page 6, voltage regulator with soft-start already built in, or voltage regulator with load switch) can mitigate the inrush current; as shown in Figures 15 and 16 etc., with a slew rate control the maximum inrush current can be reduced. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jung et al and Kaknevicius et al to the system/method of Jiang et al and White and Yamaguchi et al so .

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al as applied to claims 1 and 11 above, and further in view of Schemmann (US 2011/0129229) and Lee et al (US 2006/0083518).
1). With regard to claims 6 and 16, Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claims 1 and 11 above. And the combination of Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further discloses wherein the first signal converter connected to the first HDMI compatible electrical connector further comprises a photodetector (Jiang: PIN photodiode, “The demodulating of the data from the optical carriers may be accomplished by PIN photodiodes with receiving circuitry (transimpedance amplifier (TIA)).”, that is, the demodulating unit 818 in the first signal converter has a photodiode; [0066] and [0102] etc,; Nelson: photodiode, [0041] etc.; Shimizu: photodiode, [0080] and [0090] etc.), a VCSEL laser or LED diode (Jiang: [0035] and [0061] etc,; Nelson: [0042] etc.; Shimizu: [0080] and [0090] etc.).
But, Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al do not expressly show that the first signal converter comprises an encoder/decoder to receive and transmit optical signals.
encoded by means of encoding protocols”; also as shown in Figures 2, 8 and 11 of Jiang et al, the DDC data, DDC clock and CEC signals can be multiplexed and modulated onto a single optical carrier, then it is obvious to one skilled in the art that the and another prior art the multiplexer/demultiplexer unit has encoder/decoder so that the plurality of signals can be properly encoded/transmitted and then received/decoded. Another prior art, Lee et al, discloses a fiber optical connection for digital display (Figure 2 etc.), in which “a first circuit that encodes digital pixel data from parallel electronic signals into a serial optical signal; a second circuit that decodes the serial optical signal and recreates the parallel electronic signals” ([0007]) and “Output selection in multiplexing circuit 410 operates at a frequency higher than the bit rate for pixel data. … If the three (Red, Green, and Blue) signals are combined, the total bit rate for pixel data is 4.8 Gbps (i.e., 1.6 Gbpsx3), and the operating frequency of multiplexing circuit 410 should be greater than 4.8 GHz to serially encode all of the pixel data and the clock signal” ([0025]); that is, the multiplexing circuit (410 in Figure 4 etc.) performs the encoding, and the demultiplexing unit 480 perform the decoding. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schemmann and Lee with Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al so that the multiple electrical signals can be combined/encoded and transmitted over an optical medium to increase the system function and transmission efficiency. 

But, Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al do not expressly show that the second signal converter comprises encoder/decoder to receive and transmit optical signals.
However, Schemmann teaches “Generally, the optical link can be used in all circumstances wherein large amounts of information should be transmitted and information is encoded by means of encoding protocols”; also as shown in Figures 2, 8 and 11 of Jiang et al, the DDC data, DDC clock and CEC signals can be multiplexed and modulated onto a single optical carrier, then it is obvious to one skilled in the art that the and another prior art the multiplexer/demultiplexer unit has encoder/decoder so that the plurality of signals can be properly encoded/transmitted and then received/decoded. Another prior art, Lee et al, discloses a fiber optical connection for digital display (Figure 2 etc.), in which “a first circuit that encodes digital pixel data from parallel electronic signals into a serial optical signal; a second circuit that decodes the serial optical signal and recreates the parallel electronic signals” ([0007]) and “Output serially encode all of the pixel data and the clock signal” ([0025]); that is, the multiplexing circuit (410 in Figure 4 etc.) performs the encoding, and the demultiplexing unit 480 perform the decoding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schemmann and Lee with Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al so that the multiple electrical signals can be combined/encoded and transmitted over an optical medium to increase the system function and transmission efficiency.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al as applied to claims 1 and 11 above, and further in view of Yamaguchi et al (US 2006/0246772) and White (US 2017/0127553).
Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claims 1 and 11 above. But, Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al do not expressly show that the electrical signal amplifier is connectable to sink ground.
However, first, the combination of Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further discloses that a the first and second HDMI electrical connectors are connected to the source and sink ground (Jiang: GND in post amplifier, laser driver, optical transceiver, and/or optical receiver, require a power supply in order for these components to function over long periods of time. However, most conventional Ethernet protocols do not supply power through an RJ-45 jack to power a media converter. Therefore, exemplary embodiments of the invention provide for various alternatives for supplying power and ground to the exemplary media converters”. It is obvious to one skilled in the art that the amplifier is connected to the ground since the converter is connected to the ground. Another prior art, Yamaguchi et al, discloses an optical signal transmission system/method (Figures 3 and 4 etc.) comprising a source (Host 1), sink (Display 2), first signal converter (32), fiber (12/31), second signal converter (42), a power module (6) including a power tap (4) to provide power to an electrical signal amplifier (10); wherein the electrical signal amplifier (10) is connectable to sink ground (Ground of 2 in Figure 3). And, it is commonly known that grounding can reduce electrical noise and interferences; e.g., White discloses an optical cable connection mechanism (Figure 2 etc.), and teaches “circuit board 924 may include a ground plane to reduce electrical noise, interference and to prevent crosstalk between adjacent circuit traces”.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yamaguchi et al and White to the system/method of Jiang et al and Nelson et al and Shimizu et al and .

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al as applied to claims 1 and 11 above, and further in view of King et al (US 2011/0129207).
Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claims 1 and 11 above. But, Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al do not expressly wherein the power tap includes an inductor; or wherein the power tap includes a ferrite bead.
However, it is commonly known that an inductor or ferrite bead can be used to block high-frequency noise. E.g., King et al discloses a power supply scheme for a system that can be used for an optical signal transmission ([0247], [0253] and [0255], “using fiber optic signaling”, and the signal can be HDMI, [0261]), as shown in Figures 2 and 17, the internal module (50) “include a power or voltage regulator 53 which may draw power from a connection 60 to a voltage power source internal to the controllable device 20, and any required voltage supply filtering components such as resistors, capacitors, and inductors or ferrite chokes to eliminate electrical noise which may be produced by the controllable device 20. The voltage regulator 53 may be connected on the source side to some power source 60 that may be present internal to the controllable device 20. The supply side may be connected to provide normal operating 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an inductor or ferrite bead as commonly used and disclosed by King et al, to the system/method of Jiang et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al so that the high frequency noise can be eliminated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180005597 A1
US 20140250310 A1
US 20070290728 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI LIU/Primary Examiner, Art Unit 2636
February 27, 2021